Exhibit 10.3


REGISTRATION RIGHTS AGREEMENT


BY AND AMONG


NORTHERN OIL & GAS, INC.,


AND


THE INVESTORS PARTY HERETO


SEPTEMBER ___, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



 
Page
   
ARTICLE 1 Definitions
1
   
ARTICLE 2 Registration Rights
3
   
2.1
Required Registration
3
2.2
Current Public Information
3
2.3
Demand Registration
4
2.4
Piggyback Registration
6
2.5
Holdback Agreements
7
2.6
Registration Procedures
8
2.7
Conditions Precedent to Company’s Obligations Pursuant to this Agreement
10
2.8
Fees and Expenses
11
2.9
Indemnification
12
2.10
Participation in Registrations
15
     
ARTICLE 3 Transfers of Certain Rights
15
   
3.1
Transfer
15
3.2
Transferees
15
3.3
Subsequent Transferees
16
     
ARTICLE 4 Miscellaneous
16
   
4.1
Recapitalizations, Exchanges, etc
16
4.2
No Inconsistent Agreements
16
4.3
Amendments and Waivers
16
4.4
Severability
16
4.5
Counterparts
16
4.6
Notices
16
4.7
Governing Law; Forum
17
4.8
Captions
17
4.9
No Prejudice
17
4.10
Words in Singular and Plural Form
17
4.11
Remedy for Breach
17
4.12
Successors and Assigns, Third Party Beneficiaries
18
4.13
Entire Agreement
18
4.14
Attorneys’ Fees
18
4.15
Termination of Rights
18
4.16
Force Majeure
18

 

--------------------------------------------------------------------------------


 
REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of September
___, 2007, is entered into by and among NORTHERN OIL & GAS, INC., a Nevada
corporation (the "Company"), and the Persons set forth on the signature pages
attached hereto (each a "Purchaser" and, together, the "Purchasers").


RECITALS:
A. The Company desires to issue and sell 4,242,424 shares of its Common Stock to
the Purchasers (the "Offering") as set forth in separate Subscription
Agreements, each dated on or about the date hereof, entered into by and between
the Company and the Purchasers (the Subscription Agreements collectively, the
"Purchase Agreement");


B. It is a condition precedent to the consummation of the transactions
contemplated by the Purchase Agreement that the Company provide for the rights
set forth in this Agreement; and


C. Certain terms used in this Agreement are defined in Article 1 hereof.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:
 
Definitions
 
"Affiliate" means any Person that directly or indirectly controls, or is under
common control with, or is controlled by such Person. As used in this
definition, "control" (including with its correlative meanings, "controlled by"
and "under common control with") shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).


"Business Day" means any day excluding Saturday, Sunday or any other day that is
a legal holiday under the laws of the State of Minnesota or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.


"Closing Date" means September ___, 2007.


"Common Stock" means the common stock, par value $0.001 per share, of the
Company.


"Company" has the meaning set forth in the preamble.


"Designated Holder" means a holder of Registrable Securities.
 
1

--------------------------------------------------------------------------------


 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.


"Indemnified Party" has the meaning set forth in Section 2.9.


"Losses" has the meaning set forth in Section 2.9.


"Majority Holders" means holders of a majority of the Registrable Securities.


"Offering" has the meaning set forth in the preamble.


"Person" means any individual, company, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental body or other entity.


"Piggyback Registration" has the meaning set forth in Section 2.4.


"Purchaser(s)" has the meaning set forth in the preamble.


"Registration Period" means the two years, plus any additional periods required
by the second paragraph of Section 2.1, during which the Registration Statement
contemplated by Section 2.1 is required to remain effective.


"Registrable Securities" means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the Purchasers from the Company pursuant
to the Purchase Agreement and shares of Common Stock issuable upon the exercise
of warrants acquired by the Purchasers from the Company pursuant to the Purchase
Agreement, and (ii) any shares of Common Stock issued or issuable, directly or
indirectly, with respect to the securities referred to in clause (i) by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization. In addition,
any particular shares of Common Stock constituting Registrable Securities will
cease to be Registrable Securities when they (x) have been effectively
registered under the Securities Act and disposed of in accordance with a
Registration Statement covering them, (y) have been sold to the public pursuant
to Rule 144 (or by similar provision under the Securities Act), or (z) are
eligible for resale under Rule 144(k) (or by similar provision under the
Securities Act) without any limitation on the amount of securities that may be
sold under paragraph (e) thereof.


"Registration Statement" means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, that
shall permit the Purchasers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities.
 
2

--------------------------------------------------------------------------------


 
"Representatives" has the meaning set forth in Section 2.9.


"Required Filing Date" has the meaning set forth in Section 2.1.


"Required Registration Statement" has the meaning set forth in Section 2.1.


"SEC" means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.


"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
"Purchase Agreement" has the meaning set forth in the recitals.
 
Registration Rights
 
(a) Required Registration. The Company shall use its best efforts to prepare and
as promptly as possible after the date hereof, but in any event not later than
30 days from the Closing Date (or, if such 30th day is not a Business Day, by
the first Business Day thereafter) (the "Required Filing Date"), file a
Registration Statement with the SEC (the "Required Registration Statement") and
cause the Required Registration Statement to be declared effective under the
Securities Act within 90 days after the Closing Date (or, if such 90th day is
not a Business Day, by the first Business Day thereafter). The Company agrees to
include in the Required Registration Statement all information that the
Designated Holders shall reasonably request. If the Company fails to file the
Required Registration Statement or if the Registration Statement is not
effective within the periods set forth above, the Company shall pay each
Purchaser an amount per month equal to 1% of the aggregate purchase price paid
by such Purchaser in the Offering until such time as the Company makes such
filing or causes the Registration Statement to become effective, as applicable.
 
The Company shall use its best efforts to keep the Required Registration
Statement continuously effective for a period of two years after the
Registration Statement first becomes effective, plus the number of days during
which such Registration Statement was not effective or usable pursuant to
Sections 2.5(b), 2.6(e) or 2.6(i), or such shorter period as will terminate when
all of the Registrable Securities covered by the Required Registration Statement
have been disposed of in accordance with the Required Registration Statement or
have otherwise ceased to be Registrable Securities. In the event the Company
shall give any notice pursuant to Sections 2.6(e) or 2.6(i), the additional time
period mentioned in this Section 2.1 during which the Required Registration
Statement is to remain effective shall be extended by the number of days during
the period from and including the date of the giving of such notice pursuant to
Sections 2.6(e) or 2.6(i) to and including the date when each seller of a
Registrable Security covered by the Registration Statement shall have received
the copies of the supplemented or amended prospectus contemplated by Sections
2.6(e).


(b) Current Public Information. The Company covenants that it will use its best
efforts to file all reports required to be filed by it under the Exchange Act
and the rules and regulations adopted by the SEC thereunder, and will use its
best efforts to take such further action as the Majority Holders may reasonably
request, all to the extent required to enable the holders of Registrable
Securities to sell Registrable Securities pursuant to Rule 144 or Rule 144A
adopted by the SEC under the Securities Act or any similar rule or regulation
hereafter adopted by the SEC. The Company shall, upon the request of a
Designated Holder, deliver to such Designated Holder a written statement as to
whether it has complied with such requirements during the twelve month period
immediately preceding the date of such request.
 
3

--------------------------------------------------------------------------------


 
(c) Demand Registration.
 
Subject to Section 2.3(g), upon the written request of the Majority Holders,
requesting that the Company effect the registration under the Securities Act of
all or part of such Designated Holders’ Registrable Securities and specifying
the intended method of disposition thereof, the Company will promptly give
written notice of such requested registration to all Designated Holders, and
thereupon the Company will use its best efforts to effect as expeditiously as
possible the registration under the Securities Act of the following:
 
(i) the Registrable Securities that the Company has been so requested to be
registered by such Designated Holders for disposition in accordance with the
intended method of disposition stated in such request;
 
(ii) all other Registrable Securities the holders of which shall have made a
written request to the Company for registration thereof within 30 days after the
giving of such written notice by the Company (which request shall specify the
intended method of disposition of such Registrable Securities); and
 
(iii) all shares of Common Stock which the Company or Persons entitled to
exercise "piggy-back" registration rights pursuant to contractual commitments of
the Company ("Rights Holders") may elect to register in connection with the
offering of Registrable Securities pursuant to this Section 2.3;
 
all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than one registration of Registrable Securities in addition to the Required
Registration Statement contemplated by Section 2.1.


The registrations under this Section 2.3 shall be on an appropriate Registration
Statement that permits the disposition of such Registrable Securities in
accordance with the intended methods of distribution specified by the Majority
Holders in their request for registration. The Company agrees to include in any
such Registration Statement all information that the Designated Holders of
Registrable Securities being registered shall reasonably request.
 
A registration requested pursuant to this Section 2.3 shall not be deemed to
have been effected (i) unless a Registration Statement with respect thereto has
become effective; provided, that a Registration Statement that does not become
effective after the Company has filed a Registration Statement with respect
thereto solely by reason of the refusal to proceed of the Majority Holders
(other than a refusal to proceed based upon the advice of counsel relating to a
matter with respect to the Company) shall be deemed to have been effected by the
Company at the request of the Majority Holders unless the Designated Holders
electing to have Registrable Securities registered pursuant to such Registration
Statement shall have elected to pay all fees and expenses otherwise payable by
the Company in connection with such registration pursuant to Section 2.8, (ii)
if, after it has become effective, such registration is withdrawn by the Company
(other than at the request of the Majority Holders) or interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason prior to the expiration of a 180-day
period following such Registration Statement’s effectiveness, or (iii) if the
conditions to closing specified in any purchase agreement or underwriting
agreement entered into in connection with such registration are not satisfied,
other than due solely to some act or omission by the Designated Holders electing
to have Registrable Securities registered pursuant to such Registration
Statement.
 
4

--------------------------------------------------------------------------------


 
If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, the underwriter or underwriters thereof shall be selected
by the holders of a majority (by number of shares) of the Registrable Securities
requested to be included in such Registration Statement and shall be reasonably
acceptable to the Company.
 
If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, and the managing underwriter shall advise the Company in
writing (with a copy to each Designated Holder of Registrable Securities
requesting registration) that, in its opinion, the number of securities
requested to be included in such registration (including securities of the
Company and Right Holders that are not Registrable Securities) exceeds the
number which can be sold in such offering within a price range reasonably
acceptable to the Company and to the holders of a majority (by number of shares)
of the Registrable Securities requested to be included in such Registration
Statement, the Company will include in such registration, to the extent of the
number that the Company is so advised can be sold in such offering, (i) first,
the Registrable Securities that have been requested to be included in such
registration by the Designated Holders pursuant to this Agreement (pro rata
based on the amount of Registrable Securities sought to be registered by such
persons), (ii) second, provided that no securities sought to be included by the
Designated Holders have been excluded from such registration, the securities of
other persons entitled to exercise "piggy-back" registration rights pursuant to
contractual commitments of the Company (pro rata based on the amount of
securities sought to be registered by such persons) and (iii) third, securities
the Company proposes to register.
 
The Company shall use its best efforts to keep any Registration Statement filed
pursuant to this Section 2.3 continuously effective (i) for a period of one year
after the Registration Statement first becomes effective, plus the number of
days during which such Registration Statement was not effective or usable
pursuant to Sections 2.5(b), 2.6(e) or 2.6(i); (ii) if such Registration
Statement related to an underwritten offering, for such period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sales of Registrable Securities by an underwriter or dealer,
or (iii) for such shorter period as will terminate when all of the Registrable
Securities covered by the Required Registration Statement have been disposed of
in accordance with the Required Registration Statement or have otherwise ceased
to be Registrable Securities. In the event the Company shall give any notice
pursuant to Sections 2.6(e) or 2.6(i), the additional time period mentioned in
Section 2.3(f)(i) during which the Required Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to Sections 2.6(e) or
2.6(i) to and including the date when each seller of a Registrable Security
covered by the Registration Statement shall have received the copies of the
supplemented or amended prospectus contemplated by Sections 2.6(e).
 
5

--------------------------------------------------------------------------------


 
The right of Designated Holders to register Registrable Securities pursuant to
this Section 2.3 is only exercisable following the expiration of the
Registration Period or, if, prior to the expiration of the Registration Period,
the Company becomes ineligible to register the Registrable Securities on the
Registration Statement contemplated by Section 2.1 or such Registration
Statement otherwise becomes unusable or ineffective and the Company is not able
to correct the misstatements, have the applicable stop order rescinded or
otherwise restore the effectiveness of the Registration Statement as
contemplated by this Agreement.
 
(d) Piggyback Registration.
 
Whenever the Company proposes to register any of its securities under the
Securities Act (other than pursuant to a registration pursuant to Section 2.3 or
a registration on Form S-4 or S-8 or any successor or similar forms) and the
registration form to be used may be used for the registration of Registrable
Securities, whether or not for sale for its own account, the Company will give
prompt written notice (but in no event less than 25 days before the anticipated
filing date) to all Designated Holders, and such notice shall describe the
proposed registration and distribution and offer to all Designate Holders the
opportunity to register the number of Registrable Securities as each such
Designated Holder may request. The Company will include in such registration
statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the
Designated Holders’ receipt of the Company’s notice (a "Piggyback
Registration").
 
The Company shall use its best efforts to cause the managing underwriter or
underwriters of a proposed underwritten offering to permit the Registrable
Securities requested to be included in a Piggyback Registration to be included
on the same terms and conditions as any similar securities of the Company or any
other security holder included therein and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method of distribution thereof.
 
Any Designated Holder shall have the right to withdraw its request for inclusion
of its Registrable Securities in any Registration Statement pursuant to this
Section 2.4 by giving written notice to the Company of its request to withdraw;
provided that in the event of such withdrawal (other than pursuant to Section
2.4(e) hereof, the Company shall not be required to reimburse such holder for
the fees and expenses referred to in Section 2.8 hereof incurred by such
Designated Holder prior to such withdrawal, unless such withdrawal was due to a
material adverse change to the Company. The Company may withdraw a Piggyback
Registration at any time prior to the time it becomes effective.
 
If (i) a Piggyback Registration involves an underwritten offering of the
securities being registered, whether or not for sale for the account of the
Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and (ii) the managing underwriter of such underwritten
offering shall inform the Company and Designated Holders requesting such
registration by letter of its belief that the distribution of all or a specified
number of such Registrable Securities concurrently with the securities being
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such writing to state
the basis of such belief and the approximate number of such Registrable
Securities that may be distributed without such effect), then the Company will
be required to include in such registration only the amount of securities which
it is so advised should be included in such registration. In such event: (x) in
cases initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities which the Company
proposes to register, (ii) second, Registrable Securities and securities which
have been requested to be included in such registration by Persons entitled to
exercise "piggy-back" registration rights pursuant to contractual commitments of
the Company (pro rata based on the amount of securities sought to be registered
by Designated Holders and such other Persons); and (y) in cases not initially
involving the registration for sale of securities for the Company’s own account,
securities shall be registered in such offering in the following order of
priority: (i) first, the securities of any Person whose exercise of a "demand"
registration right pursuant to a contractual commitment of the Company is the
basis for the registration, (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise "piggy-back" registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by Designated Holders and such other Persons), (iii) third, the
securities which the Company proposes to register.
 
6

--------------------------------------------------------------------------------


 
If, as a result of the proration provisions of this Section 2.4, any Designated
Holders shall not be entitled to include all Registrable Securities in a
Piggyback Registration that such Designated Holders has requested to be
included, such holder may elect to withdraw his request to include Registrable
Securities in such registration.
 
The right of the Designated Holders to register Registrable Securities pursuant
to this Section 2.4 is only exercisable with respect to Registrable Securities
not then covered by an effective Registration Statement contemplated by Section
2.1 or Section 2.3. The rights of the Designated Holders under this Section 2.4
shall survive the expiration of the Registration Period.
 
(e) Holdback Agreements.
 
To the extent not inconsistent with applicable law, in connection with a public
offering of securities of the Company, upon the request of the Company or the
underwriter, in the case of an underwritten public offering of the Company’s
securities, each Designated Holder who beneficially owns (as defined in Rule
13d-3 adopted by the SEC under the Exchange Act) at least 5% of the outstanding
capital stock of the Company will not effect any public sale or distribution
(other than those included in the registration statement being filed with
respect to such public offering) of any securities of the Company, or any
securities, options or rights convertible into or exchangeable or exercisable
for such securities during the 14 days prior to and the 180-day period beginning
on such effective date, unless (in the case of an underwritten public offering)
the managing underwriters otherwise agree to a shorter period of time.
Notwithstanding the foregoing, no Designated Holder shall be required to enter
into any such "lock-up" agreement unless and until all of the Company’s
executive officers and directors execute substantially similar "lock-up"
agreements and the Company uses commercially reasonable efforts to cause each
holder of more than 5% of its outstanding capital stock to execute substantially
similar "lock-up" agreements. Neither the Company nor the underwriter shall
amend, terminate or waive a "lock-up" agreement unless each "lock-up" agreement
with a Designated Holder is also amended or waived in a similar manner or
terminated, as the case may be.
 
7

--------------------------------------------------------------------------------


 
The Company shall have the right at any time, to suspend the filing of a
Registration Statement under Section 2.3 or require that the Designated Holders
of Registrable Securities suspend further open market offers and sales of
Registrable Securities pursuant to a Registration Statement filed hereunder for
a period not to exceed an aggregate of 30 days in any six-month period or an
aggregate of 60 days in any twelve-month period for valid business reasons (not
including avoidance of their obligations hereunder) (i) to avoid premature
public disclosure of a pending corporate transaction, including pending
acquisitions or divestitures of assets, mergers and combinations and similar
events; and (ii) upon the occurrence of any of the events specified in Sections
2.6(e) or 2.6(i). If the Company violates the provisions of this Section 2.5(b),
it shall pay each Purchaser a penalty equal to equal to 1% of the aggregate
purchase price paid by such Purchaser in the Offering until such time as the
applicable suspension has been lifted by the Company.
 
(f) Registration Procedures. The Company will use its best efforts to effect the
registration of Registrable Securities pursuant to this Agreement in accordance
with the intended methods of disposition thereof, and pursuant thereto the
Company will as expeditiously as possible:
 
before filing the Registration Statement, the Company will furnish to the
counsel selected by the holders of a majority of the Registrable Securities
included in such Registration Statement a copy of such Registration Statement,
and will provide such counsel with all correspondence with the SEC regarding the
Registration Statement;
 
prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the period provided
for in Section 2.1 or Section 2.3, or the periods contemplated by the Company or
the Persons requesting any Registration Statement filed pursuant to Section 2.4;
 
furnish to each seller of Registrable Securities such number of copies of such
Registration Statement, each amendment and supplement thereto, the prospectus
included in the Registration Statement (including each preliminary prospectus)
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;
 
use its best efforts to register or qualify such Registrable Securities under
such other state securities or blue sky laws as any seller reasonably requests
and do any and all other acts and things which may be reasonably necessary or
advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller and to keep
each such registration or qualification (or exemption therefrom) effective
during the period which the Registration Statement is required to be kept
effective (provided, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction, or (iii) consent to general service of process in any
such jurisdiction);
 
8

--------------------------------------------------------------------------------


 
notify each seller of such Registrable Securities, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading in the light of
the circumstances under which they were made, and, at the request of any such
seller, the Company will as soon as possible prepare and furnish to such seller
a reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;
 
cause all such Registrable Securities to be listed on each securities exchange
on which similar securities issued by the Company are then listed and, if not so
listed, to be approved for trading on any automated quotation system of a
national securities association on which similar securities of the Company are
quoted;
 
provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such Registration Statement;
 
enter into such customary agreements (including underwriting agreements) and
take all other customary and appropriate actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;
 
notify each Designated Holder of any stop order issued or threatened by the SEC
or any pending proceeding against the Company under Section 8A of the Securities
Act in connection with an offering of Registrable Securities;
 
otherwise comply with all applicable rules and regulations of the SEC, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
in the event of the issuance of any stop order suspending the effectiveness of a
Registration Statement, or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any securities included in
such Registration Statement for sale in any jurisdiction, the Company will use
its best efforts to promptly obtain the withdrawal of such order;
 
9

--------------------------------------------------------------------------------


 
if requested by a Designated Holder, obtain one or more comfort letters, dated
the effective date of the Registration Statement (and, if such registration
includes an underwritten offering, dated the date of the closing under the
underwriting agreement), signed by the Company’s independent public accountants
in customary form and covering such matters of the type customarily covered by
comfort letters as the holders of a majority of the Registrable Securities being
sold reasonably request;
 
provide a legal opinion of the Company’s outside counsel, dated the effective
date of such Registration Statement (and, if such registration includes an
underwritten offering, dated the date of the closing under the underwriting
agreement), with respect to the Registration Statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature;
 
subject to execution and delivery of mutually satisfactory confidentiality
agreements, make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by such seller
or any managing underwriter, during normal business hours of the Company at the
Company’s corporate office and without unreasonable disruption of the Company’s
business or unreasonable expense to Company and solely for the purpose of due
diligence with respect to the Registration Statement, legally disclosable,
financial and other records and pertinent corporate documents of the Company
reasonably requested by such persons, and cause the Company’s employees and
independent accountants to supply all similar information reasonably requested
by any such seller, managing underwriter, attorney, accountant or agent in
connection with the Registration Statement, as shall be reasonably necessary to
enable them to exercise their due diligence responsibility;
 
cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
National Association of Securities Dealers;
 
file all Registration Statements and any amendments and supplements thereto
electronically through the SEC's Edgar filing system; and
 
take all other steps reasonably necessary to effect the registration of the.
Registrable Securities contemplated hereby.
 
(g) Conditions Precedent to Company’s Obligations Pursuant to this Agreement. It
shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Agreement that each of the Designated Holders whose
Registrable Securities are to be registered pursuant to this Agreement shall
furnish such Designated Holder’s written agreement to be bound by the terms and
conditions of this Agreement prior to performance by the Company of its
obligations under this Agreement. By executing and delivering this Agreement,
each Designated Holder represents and warrants that the information concerning,
and representations and warranties by, such Designated Holder, including
information concerning the securities of the Company held, beneficially or of
record, by such Designated Holder, furnished to the Company pursuant to the
Purchase Agreement or otherwise, are true and correct as if the same were
represented and warranted on the date any Registration Statement required
pursuant to this Agreement is filed with the SEC or the date of filing with the
SEC of any amendment thereto, and each Designated Holder covenants to
immediately notify the Company in writing of any change in any such information,
representation or warranty and to refrain from offering or disposing of any
securities pursuant to any Registration Statement until the Company has
reflected such change in such Registration Statement. By executing and
delivering this Agreement, each Designated Holder further agrees to furnish any
additional information as the Company may reasonably request in connection with
any action to be taken by the Company pursuant to this Agreement, and to pay
such Designated Holder’s expenses that are not required to be paid by the
Company pursuant to this Agreement.
 
10

--------------------------------------------------------------------------------


 
(h) Fees and Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement including, without limitation, all registration
and filing fees payable by the Company, fees and expenses of compliance by the
Company with securities or blue sky laws, printing expenses of the Company,
messenger and delivery expenses of the Company, and fees and disbursements of
counsel for the Company and all independent certified public accountants of the
Company, and other Persons retained by the Company will be borne by the Company,
and the Company will pay its internal expenses (including, without limitation,
all salaries and expenses of the Company’s employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance of the Company and the expenses and fees for
listing or approval for trading of the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on any automated quotation system of a national securities association
on which similar securities of the Company are quoted. In connection with any
Registration Statement filed hereunder, the Company will pay the reasonable fees
and expenses of a single counsel retained by the Designated Holders of a
majority (by number of shares) of the Registrable Securities requested to be
included in such Registration Statement. The Company shall have no obligation to
pay any underwriting discounts or commissions attributable to the sale of
Registrable Securities or any of the expenses incurred by any Designated Holder
that are not payable by the Company, such costs to be borne by such Designated
Holder or Holders, including, without limitation, underwriting fees, discounts
and expenses, if any, applicable to any Designated Holder’s Registrable
Securities; fees and disbursements of counsel or other professionals that any
Designated Holder may choose to retain in connection with a Registration
Statement filed pursuant to this Agreement (except as otherwise provided
herein); selling commissions or stock transfer taxes applicable to the
Registrable Securities registered on behalf of any Designated Holder; and any
other expenses incurred by or on behalf of such Designated Holder in connection
with the offer and sale of such Designated Holder’s Registrable Securities other
than expenses which the Company is expressly obligated to pay pursuant to this
Agreement.
 
11

--------------------------------------------------------------------------------


 
(i) Indemnification.
 
The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Designated Holder and its general or limited partners,
officers, directors, members, managers, employees, advisors, representatives,
agents and Affiliates (collectively, the "Representatives") from and against any
loss, claim, damage, liability, attorney’s fees, cost or expense and costs and
expenses of investigating and defending any such claim (collectively, the
"Losses"), joint or several, and any action in respect thereof to which such
Designated Holder or its Representatives may become subject under the Securities
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereto) arise out of or are based upon (i)
any breach by the Company of any of its representations, warranties or covenants
contained in this Agreement, (ii) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto, or (iii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall reimburse each such Designated Holder and its Representatives
for any legal or any other expenses incurred by them in connection with
investigating or defending or preparing to defend against any such Loss, action
or proceeding; provided, however, that the Company shall not be liable to any
such Designated Holder or other indemnitee in any such case to the extent that
any such Loss (or action or proceeding, whether commenced or threatened, in
respect thereof) arises out of or is based upon (x) an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, any such prospectus or preliminary or summary prospectus
or any amendment or supplement thereto in reliance upon, and in conformity with,
written information prepared and furnished to the Company by any Designated
Holder or its Representatives expressly for use therein and, with respect to any
untrue statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to the Registration Statement, to the extent
that a prospectus relating to the Registrable Securities was required to be
delivered by such Designated Holder under the Securities Act in connection with
such purchase, there was not sent or given to such person, at or prior to the
written confirmation of the sale of such Registrable Securities to such person,
a copy of the final prospectus that corrects such untrue statement or alleged
untrue statement or omission or alleged omission if the Company had previously
furnished copies thereof to such Designated Holder or (y) use of a Registration
Statement or the related prospectus during a period when a stop order has been
issued in respect of such Registration Statement or any proceedings for that
purpose have been initiated or use of a prospectus when use of such prospectus
has been suspended pursuant to Sections 2.5(b), 2.6(e) or 2.6(i); provided that
in each case such Holder received prior written notice of such stop order,
initiation of proceedings or suspension from the Company. In no event, however,
shall the Company be liable for indirect, incidental or consequential or special
damages of any kind. In connection with an underwritten offering, the Company
will indemnify such underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Designated Holders.
 
In connection with the filing of the Registration Statement by the Company
pursuant to this Agreement, the Designated Holders will furnish to the Company
in writing such information as the Company reasonably requests for use in
connection with such Registration Statement and the related prospectus and, to
the fullest extent permitted by law, each such Designated Holder will indemnify
and hold harmless the Company and its Representatives from and against any
Losses, severally but not jointly, and any action in respect thereof to which
the Company and its Representatives may become subject under the Securities Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon (i)
the purchase or sale of Registrable Securities during a suspension as set forth
in Sections 2.5(b), 2.6(e) or 2.6(i) in each case after receipt of written
notice of such suspension, (ii) any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto, or (iii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but, with respect to
clauses (ii) and (iii) above, only to the extent that such untrue statement or
omission is made in such Registration Statement, any such prospectus or
preliminary or summary prospectus or any amendment or supplement thereto in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by such Designated Holder expressly for use therein or
by failure of such Designated Holder to deliver a copy of the Registration
Statement or prospectus or any amendments or supplements thereto, and such
Designated Holder will reimburse the Company and each Representative for any
legal or any other expenses incurred by them in connection with investigating or
defending or preparing to defend against any such Loss, action or proceeding;
provided, however, that such Designated Holder shall not be liable in any such
case to the extent that prior to the filing of any such Registration Statement
or prospectus or amendment or supplement thereto, such Designated Holder has
furnished in writing to the Company information expressly for use in such
Registration Statement or prospectus or any amendment or supplement thereto that
corrected or made not misleading information previously furnished to the
Company. The obligation of each Designated Holder to indemnify the Company and
its Representatives shall be limited to the net proceeds received by such
Designated Holder from the sale of Registrable Securities under such
Registration Statement. In no event, however, shall any Designated Holder be
liable for indirect, incidental or consequential or special damages of any kind.
 
12

--------------------------------------------------------------------------------


 
Promptly after receipt by any Person in respect of which indemnity may be sought
pursuant to Section 2.9(a) or 2.9(b) (an "Indemnified Party") of notice of any
claim or the commencement of any action, the Indemnified Party shall, if a claim
in respect thereof is to be made against the Person against whom such indemnity
may be sought (an "Indemnifying Party"), promptly notify the Indemnifying Party
in writing of the claim or the commencement of such action; provided that the
failure to notify the Indemnifying Party shall not relieve the Indemnifying
Party from any liability that it may have to an Indemnified Party under Section
2.9(a) or 2.9(b) except to the extent of any actual prejudice resulting
therefrom. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof, the Indemnifying
Party shall be entitled to participate therein, and, to the extent that it
wishes, jointly with any other similarly notified Indemnifying Party, to assume
the defense thereof with counsel reasonably satisfactory to the Indemnified
Party. After notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such claim or action, the Indemnifying Party
shall not be liable to the Indemnified Party for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation; provided that the
Indemnified Party shall have the right to employ separate counsel to represent
the Indemnified Party and its Representatives who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, but the fees and expenses of
such counsel shall be for the account of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the written opinion of counsel to such
Indemnified Party, representation of both parties by the same counsel would be
inappropriate due to actual or potential conflicts of interest between them, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such claim or action or separate but substantially similar or
related claims or actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (together with appropriate local
counsel) at any time for all Indemnified Parties. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such settlement includes
an unconditional release of such Indemnified Party from all liability arising
out of such claim or proceeding other than the payment of monetary damages by
the Indemnifying Party on behalf of the Indemnified Party. Whether or not the
defense of any claim or action is assumed by the Indemnifying Party, such
Indemnifying Party will not be subject to any liability for any settlement made
without its consent, which consent will not be unreasonably withheld.
 
13

--------------------------------------------------------------------------------


 
If the indemnification provided for in this Section 2.9 is unavailable to the
Indemnified Parties in respect of any Losses referred to herein, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Designated Holders on
the other from the offering of the Registrable Securities, or if such allocation
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits but also the relative fault of the
Company on the one hand and the Designated Holders on the other in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. The relative fault of the Company on
the one hand and of each Designated Holder on the other shall be determined by
reference to, among other things, whether any action taken, including any untrue
or alleged untrue statement of a material fact, or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
 
The Company and the Designated Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.9, no Designated Holder shall be required to contribute any amount in
excess of the amount by which the total price at which the Registrable
Securities of such Designated Holder were offered to the public exceeds the
amount of any Losses which such Designated Holder has otherwise paid by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section 11
(f) of the Securities Act) shall be entitled to contribution from any Person who
was not guilty of such fraudulent misrepresentation. Each Designated Holder’s
obligations to contribute pursuant to this Section 2.9 is several in the
proportion that the proceeds of the offering received by such Designated Holder
bears to the total proceeds of the offering received by all the Designated
Holders. The indemnification provided by this Section 2.9 shall be a continuing
right to indemnification with respect to sales of Registrable Securities and
shall survive the registration and sale of any Registrable Securities by any
Designated Holder and the expiration or termination of this Agreement. The
indemnity and contribution agreements contained herein are in addition to any
liability that any Indemnifying Party might have to any Indemnified Party.
 
14

--------------------------------------------------------------------------------


 
(j) Participation in Registrations.
 
No Person may participate in any registration hereunder that is underwritten
unless such Person (i) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and this Agreement.
 
Each Person that is participating in any registration under this Agreement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.6(e) or 2.6(i) above, such Person will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement and all use of the Registration Statement or any
prospectus or related document until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by such Section 2.6(e) and,
if so directed by the Company, will deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies, then in such Designated
Holder’s possession of such documents at the time of receipt of such notice.
Furthermore, each Designated Holder agrees that if such Designated Holder uses a
prospectus in connection with the offering and sale of any of the Registrable
Securities, the Designated Holder will use only the latest version of such
prospectus provided by Company.
 
Transfers of Certain Rights
 
(k) Transfer. The rights granted to the Purchasers under this Agreement are
non-transferable except in connection with a transfer of Registrable Securities
in accordance with the terms and conditions of the Purchase Agreement, provided
that any such transfer shall be subject to the provisions of Sections 3.2 and
3.3; provided further that nothing contained herein shall be deemed to permit an
assignment, transfer or disposition of the Registrable Securities in violation
of applicable law.
 
(l) Transferees. Any permitted transferee to whom rights under this Agreement
are transferred shall, as a condition to such transfer, deliver to the Company a
written instrument by which such transferee agrees to be bound by the
obligations imposed upon the Purchasers under this Agreement to the same extent
as if such transferee were a Purchaser hereunder.
 
15

--------------------------------------------------------------------------------


 
(m) Subsequent Transferees. A transferee to whom rights are transferred pursuant
to this Section 3 may not again transfer such rights to any other person or
entity, other than as provided in Sections 3.1 or 3.2 above.
 
Miscellaneous
 
(a) Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Registrable
Securities, (ii) any and all shares of Common Stock into which the Registrable
Securities are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company, and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) that may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Designated Holders on terms
substantially the same as this Agreement as a condition of any such transaction.
 
(b) No Inconsistent Agreements. The Company has not and shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Purchasers in this Agreement. The Parties acknowledge and agree
that the Company may grant registration rights hereafter, which shall be pari
passu with the registration rights of the Purchasers, and shall not be deemed to
conflict with this covenant.
 
(c) Amendments and Waivers. The provisions of this Agreement may be amended and
the Company may take action herein prohibited, or omit to perform any act herein
required to be performed by it, if, but only if, the Company has obtained the
written consent of holders of at least a majority of the Registrable Securities
then in existence.
 
(d) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid wider applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
(f) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile or similar writing) and shall
be deemed given or made as of the date delivered, if delivered personally or by
facsimile (provided that delivery by facsimile shall be followed by delivery of
an additional copy personally, by mail or overnight courier), one day after
being delivered by overnight courier or four business days after being mailed by
registered or certified mail (postage prepaid for the most expeditious form of
delivery, return receipt requested), to the parties at the following addresses
(or to such other address or facsimile number as a party may have specified by
notice given to the other party pursuant to this provision):
 
16

--------------------------------------------------------------------------------


 
If to the Company, to:
Northern Oil & Gas, Inc.
130 Lake Street West, Suite 300
Wayzata, Minnesota 55391
Attention: Ryan Gilbertson, Chief Financial Officer
Telephone: (952) 476 - 9800
Facsimile: (952) 476 - 9801


With copy to:
Best & Flanagan LLP
225 South Sixth Street, Suite 4000
Minneapolis, MN 55402-4690
Attention: Ross C. Formell, Esq.
Telephone: (612) 341 - 9723   
Facsimile: (612) 339 - 5897   


If to a Purchaser, to:


The address or facsimile number of each Purchaser set forth
on the signature page of this Agreement.


(g) Governing Law; Forum. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, notwithstanding any conflict
of law provision to the contrary. The parties consent to the exclusive
jurisdiction and venue of the courts of any county in the State of New York and
the United States Federal District Courts of New York in any judicial proceeding
brought to enforce this Agreement. The parties agree that any forum other than
the State of New York is an inconvenient forum and that a lawsuit brought by one
party against another party in a court of any jurisdiction other than the State
of New York should be forthwith dismissed or transferred to a court located in
the State of New York.
 
(h) Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.
 
(i) No Prejudice. The terms of this Agreement shall not be construed in favor of
or against any party on account of its participation in the preparation hereof.
 
(j) Words in Singular and Plural Form. Words used in the singular form in this
Agreement shall be deemed to import the plural, and vice versa, as the sense may
require.
 
(k) Remedy for Breach. The Company hereby acknowledges that in the event of any
breach or threatened breach by the Company of any of the provisions of this
Agreement, the Designated Holders would have no adequate remedy at law and could
suffer substantial and irreparable damage. Accordingly, the Company hereby
agrees that, in such event, the Designated Holders shall be entitled, and
notwithstanding any election by any Designated Holder to claim damages, to
obtain a temporary and/or permanent injunction to restrain any such breach or
threatened breach or to obtain specific performance of any such provisions, all
without prejudice to any and all other remedies that any Designated Holders may
have at law or in equity.
 
17

--------------------------------------------------------------------------------


 
(l) Successors and Assigns, Third Party Beneficiaries. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto, each assignee of the Designated Holders permitted pursuant to
Article 3 and their respective permitted successors and assigns and executors,
administrators and heirs.
 
(m) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.
 
(n) Attorneys’ Fees. In the event of any action or suit based upon or arising
out of any actual or alleged breach by any party of any representation,
warranty, covenant or agreement in this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and expenses of such action
or suit from the other party in addition to any other relief ordered by any
court.
 
(o) Termination of Rights. Upon the expiration of the Registration Period all
rights of Designated Holders under Section 2.1 of this Agreement will terminate.
All rights under this Agreement will terminate when the Designated Holders no
longer hold any Registrable Securities.
 
(p) Force Majeure. Notwithstanding anything to the contrary in this Agreement,
no party to this Agreement will be liable for any failure or delay in its
performance under this Agreement due to any cause beyond its reasonable control,
including natural disasters, war, embargo, riot, sabotage, labor shortage, act
of terrorism, or governmental act, provided that the delayed party (a) gives the
other parties prompt notice of such cause, and (b) uses reasonable commercial
efforts to correct promptly such failure or delay in performance.


[Signature Page Follows]

 
18

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.



 
COMPANY:
     
NORTHERN OIL & GAS, INC.
         
By:
 
 
Name:
 
 
Title:
 

 
19

--------------------------------------------------------------------------------




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT FOR PURCHASERS]
 
PURCHASER:
     
 
         
By:
 
 
Name:
 
 
Title:
 

 
  ADDRESS: 
 
                     
Telephone:
           
Facsimile:
       

 
20

--------------------------------------------------------------------------------

